Title: From Benjamin Franklin to [Noble Wimberly Jones], 25 October 1776
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir
Philada. Oct. 25. 1776
Being just about to embark for Europe, I take the Liberty of troubling you with my Acct. and requesting you would be so good as to procure an Adjustment of it from your Government, and remit the Sum you receive to my Son-in-law Richard Bache, Secretary of the General Post Office Residing in this Place, whose Rect. shall be a Discharge.
I congratulate you on the Success against the Cherokees; I hope it will tend to the Security of your Frontiers. I hope your Health is re-establish’d. If on the other side the Water I can in anything render you either Service or Pleasure, be so good as to command freely, Dear Sir, Your obliged Friend and most obedient Servant
B Franklin
